                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CITY OF WEBSTER GROVES, MO.,                 )
                                             )
               Plaintiff,                    )
       v.                                    )       No. 18CV1910 RLW
                                             )
CCATT, LLC, et al.,                          )
                                             )
               Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the parties' Joint Motion to Stay. (ECF No. 24) The

parties request the Court stay the case pending the Court's resolution of Plaintiffs Motion to

Remand. (ECF No. 20) In the interests of judicial economy and to preserve parties' resources,

the Court will stay this case pending resolution of the City's Motion to Remand.

       Accordingly,

       IT IS HEREBY ORDERED that the parties' Joint Motion to Stay (ECF No. 24) is

GRANTED and the case is STAYED pending the Court's resolution of Plaintiffs Motion to

Remand. (ECF No. 20)

       IT IS FURTHER ORDERED that the Order Setting Rule 16 Conference (ECF No. 19)

is VACATED and the Rule 16 Conference, previously set for January 4, 2019, is CANCELED.

Dated this 20th day of December, 2018.




                                                       ~/.~
                                                     ~IEL.WHITE
                                                     UNITED STATES DISTRICT JUDGE
